Citation Nr: 0416931	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for shell 
fragment wound scar of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969, 
and from November 1969 to July 1975.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA has not provided the veteran notice of the information and 
evidence necessary to substantiate his claim for increased 
rating for his service-connected scar as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
notice letters of record inform him how to substantiate a 
claim for service connection, generally, and for type-two 
diabetes secondary to Agent Orange exposure, specifically.  
Such notice does not discharge VA's duties under section 
5103(b)

In May 2003, the veteran contacted VA by telephone relating 
problems with his left foot and ankle.  An outpatient 
treatment note reflects that he had private insurance and was 
instructed to go to an emergency room.  Although a later note 
shows he did not go to the "lab" as instructed, it appears 
that the veteran may have been seen by private medical care 
providers in the past for problems associated with his 
service-connected left foot.  Another note indicated that Dr. 
Rainey of Century is his private medical doctor.  

A VA outpatient clinician who had not reviewed the veteran's 
service or subsequent medical records opined in November 1999 
that the veteran's complaints of left foot pain were related 
to his shell fragment wound.  A VA compensation and pension 
examiner who reviewed the veteran's claims file in February 
2001 opined that he could not say the veteran's left foot 
complaints were due to his shell fragment wounds because of 
multiple possible causes.  The veteran has since complained 
of increased left foot symptoms.  Another examination is 
required under the circumstances.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all VA and private medical 
records pertaining to treatment for his 
scar(s) of the left foot, which have not 
been previously submitted.  The RO should 
then ask the doctors and hospitals listed by 
the veteran for the records identified by 
the veteran.  In particular, the RO should 
develop all records from the Dr. Rainey of 
Century, and records from any VA facility 
that date from May 2003 to present.  

3.  Afford the veteran a VA examination 
with review of the claims file to determine 
whether any of the veteran's left foot 
complaints are as likely as not 
attributable to his shell fragment wound 
scars of the left foot, and if so, to 
identify the symptoms and functional 
impairment attributable to the them.  All 
pertinent symptomatology and findings 
should be reported in detail.  The examiner 
should also describe the veteran's scar(s) 
to include the following:  indicate if any 
scar is tender, ulcerated, painful or 
affects function; indicate the size of any 
scars in centimeters to include if the 
scars are deep or cause limitation of 
motion.  All conclusions should be 
supported by complete rationale.  

4.  Thereafter, the RO should readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



